DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Appropriate correct is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "primary transformer" and "secondary transformer" in lines 6 and 8. These limitations are vague and confusing. Typically, the term transformer means two windings on a core. However, in this instance it seems to mean transforming one voltage into another. Please clarify the meaning of this term in the claims. Please use the standard accepted meaning of transformer. Claims 11 has the same issue.
Claim 1 recites the limitation "a grid" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Line 3 already claimed a grid. Are these the same of different grids?
Claim 2 recites the limitation "each of the plurality of FETs…comprise a pair of bidirectional switches" in line 2. How does a FET (singular) comprise a pair of bidirectional switches? This limitation is vague and confusing.
Claim 2 recites the limitation "connected in opposite directions to each other" in line 3.  First, what does it mean to be connected in opposite directions? Which way is opposite? And, who is each other?
Claim 3 recites the limitation "each of the plurality of FETs…comprise a pair of bidirectional switches" in line 2. How does a FET (singular) comprise a pair of bidirectional switches? This limitation is vague and confusing.
Claim 3 recites the limitation "a pair of bidirectional switches" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 already recited a pair of bidirectional switches. Are these the same or different?
Claim 3 recites the limitation "a pair of bidirectional switches" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 and claim 3 (line 2) already recited a pair of bidirectional switches. Are these the same or different?
Claim 4 recites the limitation "a pair of bidirectional switches" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 2 and 3 already recited a pair of bidirectional switches. Are these the same or different?
Claim 4 recites the limitation "similarly" in line 4. This is not a positive limitation. It is unclear whether the limitations following the phrase are part of the claimed invention.
Claim 5 recites the limitation "the bidirectional switch" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 recites the limitation "the pair of bidirectional switches" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "(or an additional inductor)" in line 2. It is unclear whether the limitations following the phrase are part of the claimed invention.
Claims 2-10 inherit the same from claim 1.
The method claims of 11-20 have the same problems as the apparatus claims of 1-10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-15 and 17-20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by (US ).
As best as the claims are understood; Fontana et al. is considered to disclose the claimed invention; for instance, Fontana et al. disclose an alternating current to direct current converter circuit system comprising: an AC-DC converter configured to receive an AC grid input (AC IN) from an electric power source and convert the AC grid input into DC power (Vo), wherein the AC-DC converter comprises: a primary transformer comprising a plurality of field-effect transistors (FETs S1A, S1B, S2A, S2B); and a secondary transformer configured to allow the DC power to be output from [the] grid that is allowed to have a positive value (Vo+) by the primary transformer.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticiapted by Huang et al. (US 2013/0051102).
As best as the claims are understood; Huang et al. is considered to disclose the claimed invention; for instance, Huang et al. disclose an alternating current to direct current converter circuit system comprising: an AC-DC converter configured to receive an AC grid input (14) from an electric power source and convert the AC grid input into DC power (Udc), wherein the AC-DC converter comprises: a primary transformer comprising a plurality of field-effect transistors (fig. 2); and a secondary transformer configured to allow the DC power to be output from [the] grid that is allowed to have a positive value (Udc+) by the primary transformer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,115,267 Herbert disclose a PFC AC/DC converter with no input rectification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/GARY L LAXTON/           Primary Examiner, Art Unit 2896                              11/03/2022